NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 23 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



    CHRISTOPHER BURNS,                           No.    15-35609

                    Plaintiff-Appellant,         D.C. No. 3:14-cv-00789-HZ

      v.                                         MEMORANDUM*

    NANCY A. BERRYHILL,
    ACTING COMMISSIONER OF SOCIAL
    SECURITY,

                    Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                           Submitted October 4, 2017**
                            San Francisco, California

Before: PAEZ and BEA, Circuit Judges; LAMBERTH,*** District Judge




*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Royce C. Lamberth, Senior United States District Judge for
the District of Columbia, sitting by designation.
                                           2
      Christopher Andre Burns suffered an assault to the head on February 19,

2007, resulting in a fractured skull and a brain injury. Burns alleges that the assault

caused him to suffer disabling headaches and cognitive impairment, and applied

for Supplemental Security Income (SSI) and Disability Insurance Benefits (DIB)

on April 5, 2007. After a hearing before an Administrative Law Judge (ALJ) in

November 2009, Burns was found not to have been disabled on March 9, 2010.

Burns appealed, and the parties stipulated to remand for further administrative

proceedings after Burns filed an action in the District of Oregon. A second

administrative hearing was held in July 2013 before ALJ Riley Atkins, who found

that Burns’s condition deteriorated over time, such that Burns became disabled as

of January 1, 2011—not as of February 19, 2007, Burns’s alleged date of onset.

Burns was awarded SSI beginning January 1, 2011, but was denied DIB because

the date for which he was last insured for DIB was March 31, 2009.

      Burns timely appealed to the Appeals Council, which denied his request for

review. He then appealed to the district court, which upheld the ALJ’s decision.

We review the district court’s decision de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and “therefore must independently determine whether the

Commissioner’s decision (1) is free of legal error and (2) is supported by

substantial evidence.” Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996). We

reverse in part, affirm in part, and remand for further administrative proceedings.
                                          3
      The ALJ was presented with several medical opinions, including three

opinions provided by Dr. Kimberly Goslin, Burns’s treating neurologist, and the

opinions of consultative examiners Dr. Donna Wicher, Ph.D, Dr. Marc Stuckey,

Psy.D, and Dr. Tatsuro Ogisu, M.D. On February 11, 2009, while Burns was still

covered for DIB, Dr. Goslin opined that “[b]ecause of the severity and continual

nature of his headaches, [Burns] is not able to maintain secure, gainful

employment [and] requires frequent resting throughout the day and care by his

mother.” The ALJ assigned “little weight” to Dr. Goslin’s 2009 opinion because

“objective testing from Dr. Wicher and Dr. Stuckey showed significant

improvement in cognitive functioning.”

      The ALJ did not provide further reasons for rejecting Dr. Goslin’s 2009

opinion. However, Dr. Stuckey’s and Dr. Wicher’s opinions that Burns’s cognitive

functioning improved does not contradict Dr. Goslin’s opinion that Burns suffers

from disabling pain. While Dr. Ogisu’s independent clinical testing may contradict

Dr. Goslin’s conclusion that Burns’s headaches were disabling, the ALJ did not

cite to Dr. Ogisu’s opinion as a reason to reject Dr. Goslin’s 2009 opinion, nor did

the ALJ resolve any conflict between Dr. Ogisu’s opinion and Dr. Goslin’s

opinion. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995). The ALJ

therefore failed to provide a legitimate reason to reject Dr. Goslin’s 2009 opinion.
                                           4
      The ALJ’s rejection of Dr. Goslin’s 2011 opinion was similarly erroneous.

Although Dr. Goslin’s 2011 opinion postdated Burns’s date last insured for DIB

benefits, it opined that Burns had been disabled since his injury in 2007, and

therefore must be considered in analyzing whether Burns was disabled as of his

alleged onset date in 2007. The ALJ rejected the 2011 opinion by stating that “Dr.

McDevitt’s [the testifying non-examining medical expert] testimony explained

why the claimant’s headaches apparently did not resolve…” Dr. McDevitt did not

contradict Dr. Goslin’s opinion on the existence or severity of Burns’ headache

pain, nor on its disabling impact. Neither was Dr. McDevitt’s opinion based on

independent clinical testing. We have consistently held that “the opinion of a

nonexamining physician cannot by itself constitute substantial evidence that

justifies the rejection of the opinion of either an examining physician or a treating

physician.” Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1996). Rather, “the ALJ

may reject an uncontroverted opinion of a treating physician only for clear and

convincing reasons.” Andrews, 53 F.3d at 1041. Further, “[w]here the opinion of

the claimant's treating physician is contradicted, and the opinion of a nontreating

source is based on independent clinical findings that differ from those of the

treating physician, the opinion of the nontreating source may itself be substantial

evidence; it is then solely the province of the ALJ to resolve the conflict.” Id.
                                          5
      The ALJ thus erred as a matter of law in rejecting Dr. Goslin’s 2011 opinion

solely on the basis of testimony from Dr. McDevitt, a non-treating and non-

examining physician. Further, the ALJ failed to consider the factors outlined in 20

C.F.R. § 404.1527(c)(2)-(6) in assessing the opinions of Dr. Goslin as Burns’s

treating physician, a failure we recently described as “reversible legal

error.” Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir. 2017).

      On remand, the ALJ will not be required to take Dr. Goslin’s opinions as

true. Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1106 (9th Cir.

2014). Rather, the ALJ must consider the opinions together with any other

evidence. If the ALJ continues to give the opinion “little weight,” the ALJ must

provide “specific and legitimate” reasons for so doing. Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998). “This can be done by setting out a detailed and thorough

summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Id.

      The ALJ also found Burns’s testimony “not entirely credible” as to the

intensity, persistence, and limiting effects of his symptoms. The ALJ’s credibility

finding is supported by substantial evidence in the record. Thomas v. Barnhart, 278

F.3d 947, 959 (9th Cir. 2002). Burns inaccurately reported some of his symptoms

to his examining physicians and gave less than full effort during at least one exam,

and Burns’s activities of daily living from prior to 2011 show far fewer limitations
                                          6
than he related in his testimony. At his 2009 ALJ hearing, Burns testified that any

stooping caused his pain to reach a ten out of ten level and would likely cause him

to fall over; that he needed to hold on to another person in order to support himself

while walking; and that he could sit for only twenty minutes before needing to lay

down. He also testified that medication had no effect on his pain. In contrast, Burns

reported to Dr. Wicher in August 2007 that he walks approximately a mile and a

half per day, does yard work, and does crossword puzzles to keep his mind active.

Burns reported to another doctor, Dr. Carol Humphrey, in October 2010 that he

walks 1 to 2 miles three times per week. In an Activities of Daily Living form

dated May 3, 2007, Burns reported that he walks every day for a mile to a mile and

a half, stated that his medications “relieve[] [his] symptoms,” and did not report

that headaches interfere with his ability to work. Dr. Ogisu, whose opinion the ALJ

assigned great weight, noted that Burns “does not use any assistive device for

ambulation” and opined that Burns does not require one. Dr. Ogisu also opined that

Burns had no restriction in sitting. Dr. Goslin, Burns’s treating physician, found

that Burns could occasionally stoop. The ALJ’s credibility finding is therefore

supported by substantial evidence in the record.1


1
  The dissent is incorrect that we rely on grounds on which the ALJ did not as to
the evidence of Burns’s daily activities. The ALJ specifically noted that, for
example, Dr. Wicher “listed mild restriction on daily activities.” That “mild
                                         7
      Finally, the ALJ afforded little weight to the testimony of Judi Sutton,

Burns’s mother, due to contradictory medical evidence. “Lay testimony as to a

claimant’s symptoms is competent evidence that an ALJ must take into account,

unless he or she expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so.” Lewis v. Apfel, 236 F.3d 503, 511

(9th Cir. 2001). Contradictory medical evidence is not a germane reason to reject

lay witness testimony. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017).

Such error may be harmless if the ALJ’s well-supported reasons for rejecting a

claimant’s testimony also apply to the witness’s testimony and the witness did not

describe any limitations beyond those the claimant described. Molina v. Astrue,

674 F.3d 1104, 1122 (9th Cir. 2012). However, Sutton attested to a number of




restriction” was based on Burns’s statement to Dr. Wicher that he walks
approximately a mile and a half. The ALJ similarly noted that Dr. Ogisu had found
that Burns could “move without difficulty” and could “stand and walk a total of six
hours in an eight-hour day.” It is clear from the ALJ’s decision that he relied on
Dr. Ogisu’s opinion and assigned it great weight. It is reasonable to infer that in
crediting Dr. Ogisu’s opinion that Burns could “stand and walk a total of six hours
in an eight hour day,” the ALJ also considered Dr. Ogisu’s having opined that
Burns does not require any assistive device for ambulation. The ALJ also ruled that
the evidence demonstrates that Burns’s condition had improved significantly after
his injury. Burns’s own statement that medication “relieves his symptoms”
supports the ALJ’s inference that the evidence in the record demonstrates such
improvement. See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“Even
when the evidence is susceptible to more than one rational interpretation, we must
uphold the ALJ’s findings if they are supported by inferences reasonably drawn
from the record.”)
                                           8
limitations beyond those reported by Burns himself, including that Burns would

forget what he watched on television, needed to be reminded to bathe, that Sutton

needed to dispense Burns’s medications, and that Burns was unable to accomplish

kitchen cleanup because he was unable to load the dishwasher. The ALJ’s rejection

of Sutton’s testimony on the basis of contradictory medical evidence was therefore

error.

         Because the record as a whole contains ambiguities and important factual

issues have not been resolved, we remand for further administrative proceedings.

Treichler, 775 F.3d at 1105 (“Where, as in this case, an ALJ makes a legal error,

but the record is uncertain and ambiguous, the proper approach is to remand the

case to the agency.”)

         Reversed in part, affirmed in part, and remanded.
                                                              FILED
                                                               APR 23 2018
Burns v. Berryhill, No. 15-35609
                                                           MOLLY C. DWYER, CLERK
                                                            U.S. COURT OF APPEALS
PAEZ, Circuit Judge, dissenting in part, concurring in part, and concurring in the
judgment:

      I agree with the majority that the ALJ committed reversible legal error in

rejecting Dr. Goslin’s opinions and the testimony of Judi Sutton, Burns’s mother. I

write separately because the majority improperly affirms the ALJ’s rejection of

Burns’s testimony.

      It is a bedrock principle of administrative law that “we cannot affirm an

agency on a ground that the agency did not invoke in making its decision.” Pinto

v. Massanari, 249 F.3d 840, 847–48 (9th Cir. 2001) (citing SEC v. Chenery Corp.,

332 U.S. 194, 196 (1947)). But in affirming the ALJ’s decision to discredit

Burns’s testimony, the majority does exactly that—and further compounds the

error by finding inconsistencies where none exist. The ALJ found Burns “not

entirely credible” for two reasons: 1) “minimal” treatment between 2007 and

2009, 1 and 2) that Burns’s “daily activities show fewer limitations than alleged.”

The ALJ then elaborated on this second reason, writing:

      In 2007, the claimant would use the computer for a job search. In 2008, he
      test drove a car. He could vacuum, watch television, play video games,
      build models, and microwave food. He testified that he would do the dishes,
      do the laundry, and mow the lawn, though he does these activities quickly


1
 The majority does not affirm the ALJ’s credibility determination on this ground.
This is understandable, as Burns’s treatment frequency ranged from every few
weeks to every few months.
                                         1
      (before the headache pain increases). The claimant said he could cook,
      clean, and maintain hygiene.

      Notably, the ALJ’s decision did not list such activities as “examples” of

Burns’s allegedly-inconsistent daily activities. In my view, the daily activities

listed by the ALJ are inadequate to support an adverse credibility finding, see, e.g.,

Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014), and the majority does not

affirm the ALJ’s credibility determination based on the activities listed by the ALJ.

Instead, the majority provides its own reasoning for why, in its view, Burns’s daily

activities were inconsistent with his stated limitations:

      At his 2009 ALJ hearing, Burns testified that any stooping caused his pain to
      reach a ten out of ten level and would likely cause him to fall over; that he
      needed to hold on to another person in order to support himself while
      walking; and that he could sit for only twenty minutes before needing to lay
      down. . . . In contrast, Burns reported to Dr. Wicher in August 2007 that he
      walks approximately a mile and a half per day, does yard work, and does
      crossword puzzles to keep his mind active. Burns reported to another
      doctor, Dr. Carol Humphrey, in October 2010 that he walks 1 to 2 miles
      three times per week. In an Activities of Daily Living form dated May 3,
      2007, Burns reported that he walks every day for a mile to a mile and a half .
      . . . Dr. Ogisu, whose opinion the ALJ assigned great weight, noted that
      Burns “does not use any assistive device for ambulation” and opined that
      Burns does not require one. Dr. Ogisu also opined that Burns had no
      restriction in sitting. Dr. Goslin, Burns’s treating physician, found that
      Burns could occasionally stoop.

In so doing, the majority affirms the ALJ on grounds on which the ALJ did not

rely—something our precedent clearly forbids. See, e.g., Burrell v. Colvin, 775

F.3d 1133, 1138 (9th Cir. 2014) (“Perhaps recognizing the flaw in the ALJ's

reasoning about vacuuming, the government declines to mention vacuuming.
                                           2
Instead, the government identifies other alleged inconsistencies between

Claimant's hearing testimony and her reported daily activities, such as knitting and

lace work. But the ALJ did not identify those inconsistencies. We are constrained

to review the reasons the ALJ asserts. Our decisions make clear that we may not

take a general finding—an unspecified conflict between Claimant's testimony

about daily activities and her reports to doctors—and comb the administrative

record to find specific conflicts.” (quoting Connett v. Barnhart, 340 F.3d 871, 874

(9th Cir. 2003)) (internal quotation marks omitted).

      Moreover, the majority suggests inconsistencies where a closer reading of

the record reveals none. For example, the majority cites to Burns’s statement to

Dr. Wicher in 2007 that he does yard work as an example of an alleged

inconsistency with his testimony, but Burns testified in his hearing that he mows

the lawn—but mows it only once a week for about 20 minutes, and that afterward,

his headache goes to a ten out of ten and that he has to lay down and drink water

right afterward.2 His testimony was not inconsistent with what he told Dr. Wicher,

nor is it inconsistent with his alleged limitations. “We have repeatedly warned that

ALJs must be especially cautious in concluding that daily activities are inconsistent

with testimony about pain, because impairments that would unquestionably


2
 Judi Sutton, Burns’s mother, further explained that every two weeks, Burns can
“sit and pull weeds only”—thus explaining how Burns is able to do yard work
without stooping.
                                         3
preclude work and all the pressures of a workplace environment will often be

consistent with doing more than merely resting in bed all day.” Garrison, 759 F.3d

at 1016. As for Burns’ allegedly inconsistent testimony regarding the need to have

his mother or another person around for support while walking, the record

demonstrates that Burns takes his 1-2 mile walks with his mother, not alone.

      The majority also states that Burns “gave less than full effort during at least

one exam,” citing to Dr. Stuckey’s 2008 evaluation. But Dr. Stuckey’s report says

nothing of the sort—only that Dr. Stuckey had “concerns” about his

“psychological insight and thusly his self-report.” Indeed, Dr. Stuckey described

the test results as a “relatively valid appraisal of his current neuropsychological

functioning.” And while the section of the ALJ’s decision that evaluated the

medical opinions referenced a notation by Dr. Wicher stating that there was a

“possibility” of variable effort due to Burns’s inconsistent results on memory

testing (although the ALJ incorrectly characterized Dr. Wicher’s report as

containing a “finding of poor effort”), our precedent precludes us from relying on

this reason in evaluating the ALJ’s credibility determination. See Trevizo v.

Berryhill, 871 F.3d 664, 682, n.10 (9th Cir. 2017) (“Because the discussion of

those issues is not in the section of the ALJ's decision addressing [the] symptom

testimony, they are not properly considered credibility findings.”).




                                           4
      The majority provides three other reasons 3 for affirming the ALJ’s rejection

of Burns’s testimony. None of the three are even remotely connected to the ALJ’s

provided reasons, and thus cannot be grounds for affirming the agency as a matter

of law. Pinto, 249 F.3d at 847–48. We have consistently held that the “clear and

convincing” standard for rejecting a claimant’s symptom testimony is the “most

demanding required in Social Security cases,” Moore v. Comm'r of Soc. Sec.

Admin., 278 F.3d 920, 924 (9th Cir. 2002), and that it is “not an easy requirement

to meet,” Garrison, 759 F.3d at 1015. The ALJ committed reversible error by

failing to meet that “most demanding” standard here.

      For all of the above reasons, I respectfully dissent in part.




3
  The majority states that 1) “Burns inaccurately reported some of his symptoms to
his examining physicians”; 2) “stated that his medications ‘relieve[] [his]
symptoms’” in his May 2007 state disability application, whereas he testified in
2009 that medication did not alleviate his pain; and 3) did not report that headaches
interfere with his ability to work in his initial state disability application.

                                          5